Citation Nr: 0107005	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cataract disorder as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.  Service records show he was exposed to ionizing 
radiation between April and June 1958 as a participant in 
operation HARDTACK I. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 1997 the Board denied 
service connection for cataracts as a result of exposure to 
ionizing radiation and found the claim was not well grounded 
as no current disability was shown by competent medical 
evidence.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  On August 11, 1999, the 
Court vacated and remanded the Board's decision for further 
development and adjudication. 

In February 2000 the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to 38 U.S.C.A. 
§ 7107 (West 1991) and 38 C.F.R. § 20.900(c) (2000).

In March 2000 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The medical evidence of record is adequate for a 
determination of the matter on appeal.

3.  The veteran was exposed to radiation during active 
service.

4.  Private medical examinations dated October 1995 and March 
1996 included diagnoses of posterior subcapsular cataracts, a 
radiogenic disease.

5.  Persuasive medical evidence demonstrates the veteran's 
cataract disorder was manifest more than 6 months after his 
separation from service and was not a result of exposure to 
ionizing radiation during active service.  


CONCLUSION OF LAW

The veteran's present cataract disorder was not incurred in 
or aggravated by active service and was not incurred as a 
result of ionizing radiation exposure during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service personnel records indicate the veteran was exposed to 
ionizing radiation in service while assigned to Eniwetok 
where he participated in operation HARDTACK I.  Service 
medical records include a Record Of Exposure To Ionizing 
Radiation (DD Form 1141) which indicates the veteran received 
an accumulative total dose of 2.280 rem during the period 
from March 15, 1958, to September 15, 1958.  The United 
States Defense Nuclear Agency subsequently confirmed this 
data.

Service medical records are negative for complaints of eye 
problems or diagnosis of an eye disability.  The veteran's 
February 1959 separation examination revealed normal eyes, 
pupils, ocular motility, and ophthalmoscopic examination.  In 
a report of medical history the veteran denied eye trouble.

VA outpatient treatment records dated in September 1983 show 
the veteran reported his active service included a 6 month 
assignment during several tests of operation HARDTACK I.  He 
stated he did not move to the site of the explosion and that 
he wore a dosimeter badge during all tests.  He claimed he 
had experienced no other radiation exposure.  The examiner 
noted the veteran had visual problems, possibly related to 
optic atrophy, but that there was no evidence of cataract.  
The treatment plan included recommendation for an eye 
examination but there is no indication the veteran was 
subsequently examined.

In written correspondence dated in August 1985, M. C. 
Campbell, M.D., a private physician, noted an examination of 
the veteran's eyes revealed progressive macular degeneration 
to the left eye and right eye within normal limits.  No 
opinion as to etiology was provided.  In October 1985 Dr. 
Campbell noted the veteran had a history of decreased left 
eye visual acuity.  Examination revealed increased macula 
dystrophy.

In September 1990 the veteran requested entitlement to 
service connection for the residuals of radiation exposure 
during active service, including loss of vision.

In April 1991 the RO disallowed the veteran's claim because 
he had not submitted requested information.

In July 1993 the veteran requested entitlement to VA 
disability compensation.  He stated he had been exposed to a 
large amount of radiation in a short period of time during 
service in Eniwetok.  He noted he had experienced eye 
problems and had lost sight in his left eye.

In a September 1993 private medical report, C. J. Maraoculeo, 
O. D., noted examination revealed hyperopia, astigmatism, and 
presbyopia, and macular disease to the left eye.  No opinion 
as to etiology was provided.

VA medical records dated in February 1995 show the veteran 
reported a 20-year history of decreased left eye visual 
acuity.  It was noted he was status post laser surgery.  The 
diagnoses included chronic left eye macular changes.

VA medical records dated in June 1995 included diagnoses of 
refractive error and left eye macular scar.  No opinion as to 
etiology was provided.  It was noted the veteran had been 
exposed to atomic radiation.  

In correspondence dated in July 1995 the veteran, in essence, 
stated his belief that he had been exposed to a higher level 
of radiation than indicated by service records.  He reported 
his duties had included cleaning sand from the living 
quarters of officers and pilots and that he had been exposed 
to higher levels of radiation as a result of that activity.

At his personal hearing in August 1995 the veteran testified, 
in essence, that the doctor who performed laser surgery on 
his left eye in 1984 had informed him that the cause of his 
left eye problem prior to surgery could not be proven or 
disproved because the laser surgery had destroyed all 
evidence of the disorder.  He stated he was presently losing 
vision to the eye because of cataracts and other disorders.

An October 1995 private medical report noted diagnoses of 
bilateral posterior subcapsular cataracts and left eye 
macular disease.  No opinion as to etiology was provided.

VA medical examination in November 1995 included diagnoses of 
mild bilateral nuclear sclerotic cataracts and left eye 
macular scar.  It was noted the veteran reported a history of 
retinal problems and that he stated he had been exposed to 
radiation during active service.  The examiner commented that 
the veteran had cataracts to his eyes but that they were of 
the nuclear sclerotic variety and were not posterior 
subcapsular cataracts.  

A March 1996 private medical record noted that slit lamp exam 
revealed that the veteran had very minimal bilateral 
posterior subcapsular cataracts.  The impressions included 
early bilateral posterior subcapsular cataract and left eye 
retinal macula scar.  No opinion as to etiology was provided.

VA medical examination in May 1996 found bilateral very 
minimal nuclear sclerotic cataract changes that were normal 
for the veteran's age.  The examiner stated emphatically that 
no posterior subcapsular cataract change was detected in 
either eye.  It was noted that the veteran would be sent for 
slit lamp photography to document the fact that there were no 
present posterior subcapsular cataracts; however, records 
show that slit lamp photography was not completed at that 
time. 

VA medical records dated in June 1996 included a diagnosis of 
left eye macular scar of unknown etiology.  

In November 1996 the Board denied entitlement to service 
connection for the residuals of ionizing radiation, other 
than cataracts, including multiple joint pain, an ear 
disorder, headaches, memory loss, an upper respiratory 
infection, and hiatal hernia, and remanded the issue of 
entitlement to service connection for cataracts secondary to 
ionizing radiation exposure for additional development.

In written correspondence dated in December 1996, the veteran 
reported he had been exposed to radiation during active 
service and since then had experienced various health 
problems.  He stated he had undergone laser surgical 
treatment for a left eye disorder in 1984 or 1985 to prevent 
the disorder from worsening.  He reported he was nearly blind 
in his left eye and had cataracts in each eye.  In a 
subsequent statement he reported VA sent him to a private 
medical center in 1984 or 1985 where he underwent laser eye 
surgery.

VA examination in April 1997 found slit lamp examination 
revealed a clear cornea, anterior chamber, and lens, with no 
evidence of posterior subcapsular cataract opacities in 
either eye and no nuclear sclerosis or nuclear cataract that 
was out of the ordinary for a person the veteran's age.  The 
right eye visual fields were within normal limits and left 
eye visual fields could not be ascertained due to poor 
central vision acuity.  The diagnoses included hyperopia, 
astigmatism, presbyopia, and left eye macular scar.  The 
examiner commented that there was no evidence of posterior 
subcapsular cataract or nuclear cataract in either eye and 
that while slit lamp examination revealed some irregularities 
in the posterior capsules, bilaterally, they were not in the 
fashion typical for posterior subcapsular cataracts.  

It was noted that posterior subcapsular cataracts were 
usually located just under the posterior capsule of the lens 
and most commonly would have a disc form, disc shape, or 
plate shape appearance.  Radiation cataracts or cataracts 
secondary to steroid therapy might be somewhat thicker but 
would be located in this area of the lens.  A nuclear 
cataract would occupy the center of the lens.  It was further 
noted that all persons as they age develop a certain degree 
of nuclear sclerosis and that a nuclear cataract occurs when 
this nuclear sclerosis interferes with central vision or 
causes increasing myopia but that neither of these were 
present in the veteran's case.  The examiner noted that slit 
lamp photographs were taken to document the absence of 
cataracts. 

In October 1997 the Board denied entitlement to service 
connection for cataracts secondary to ionizing radiation 
exposure.  

In November 1997 the veteran requested reconsideration of the 
Board decision and noted that he had experienced various 
medical problems subsequent to his exposure to radiation 
during active service.  He also reported that a VA physician 
had performed laser surgery to his left eye in 1984 and that 
later he developed cataracts to his right eye.  

In February 1998 the veteran's request for reconsideration 
was denied.

In an August 1999 order the Court concluded that due to an 
incomplete appellate record a remand of the case was in 
order.  The order stated, in essence, that because it had 
been determined that the veteran was exposed to ionizing 
radiation as a result of his participation in the atmospheric 
testing of nuclear weapons and as there was evidence the 
veteran had developed a radiogenic disease, posterior 
subcapsular cataracts, after service he was entitled to a 
referral for further consideration by the Under Secretary for 
Benefits under 38 C.F.R. §  3.311(b)(1)(iii). 

In March 2000 the Board remanded the case to the RO for 
additional development in accordance with the Court's August 
1999 order.

In August 2000 the United States Department of Defense, 
Defense Threat Reduction Agency (DTRA), verified that records 
showed the veteran was present during operation HARDTACK I 
and that a careful search of dosimetry data revealed a 
recorded dose of 2.28 rem gamma.  It was further noted that 
scientific dose reconstruction indicated the veteran would 
probably have received an additional 0.12 rem gamma.  His 
total dose was reported as 2.4 rem gamma with an upper bound 
of 2.9 rem gamma and the dose to the lens of his eyes was 3.5 
rem.  A Defense Nuclear Agency fact sheet for operation 
HARDTACK and an executive summary from a National Academy of 
Sciences report addressing the accuracy of the radiation 
exposure information were provided.  The National Academy of 
Sciences report noted that their committee found no 
deficiencies in the methods used to determine the dose of 
radiation exposure.

In correspondence to VA's Under Secretary of Benefits, 
Compensation and Pension Service, dated in September 2000, 
the RO quoted the dose information reported by the DTRA and 
noted that a scientific dose reconstruction titled Neutron 
Exposure for DOD Nuclear Test Personnel (DNA-TR-84-405) 
indicated that due to the distance of the veteran's unit from 
ground zero he had virtually no potential for exposure to 
neutron radiation.  

In correspondence dated in September 2000 the veteran 
reported that film badges had only been issued in April 1958 
and that the reported radiation dose did not account for 
radiation exposure from January to April.  He also stated 
that radiation exposure from swimming in contaminated waters 
were not reflected in the report and the fact that he had 
been exposed to radiation in a period of time less than a 
full year had not been properly considered.

In an October 2000 opinion VA's Chief Public Health and 
Environmental Hazards Officer noted that based upon the DTRA 
dose report and information provided in the Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V) it was 
unlikely that the veteran's cataracts were attributable to 
exposure to ionizing radiation in service.  It was noted that 
the threshold dose of radiation resulting in lens opacities 
in atomic bomb survivors was approximately 60-150 rads while 
the threshold for persons treated with x-rays to the eye was 
approximately 200-500 rads.

In October 2000 the Under Secretary of Benefits, the Director 
of VA's Compensation and Pension Service, found that based 
upon the Under Secretary of Health's October 2000 opinion and 
a review of the entire evidence of record that there was no 
reasonable possibility that the veteran's cataract disability 
was the result of ionizing radiation exposure during active 
service.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  While the veteran has 
provided conflicting information as to where he underwent 
laser eye surgery in 1984 and the records of that treatment 
have not been obtained, the Board finds the record does not 
demonstrate these records are relevant to the present matter 
on appeal.  The veteran has not indicated that the treatment 
was related to a cataract disorder or that the records 
included an opinion that an eye disorder was due to radiation 
exposure. 

The Board notes that the veteran underwent VA specialist 
examinations in May 1996 and April 1997 and his claims file 
was reviewed by the Under Secretary for Health in October 
2000.  The Board finds the medical evidence is adequate for a 
determination of the appeal.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required in order to satisfy the 
duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may be 
presumed for certain disorders associated with ionizing 
radiation exposure in service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For a veteran exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), and broncho-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2) (2000).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2000).  The term radiation-risk activity 
includes onsite participation as a member of the garrison or 
maintenance forces on Eniwetok during the periods June 21, 
1951, through July 1, 1952, August 7, 1956, through August 7, 
1957, or November 1, 1958, through April 30, 1959.  38 C.F.R. 
§ 3.309(d)(3)(iv)(C) (2000). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309 and it 
is contended the disease is a result of exposure to ionizing 
radiation in service an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§  3.311(a)(1) (2000).

In claims based upon participation in atmospheric nuclear 
testing dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  Neither the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  
38 C.F.R. § 3.311(a)(4).

In all other claims involving radiation exposure a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, and tumors of the brain and central 
nervous system.  38 C.F.R. § 3.311(b)(2)(i). 

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b) VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, Leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
paragraph 38 C.F.R. § 3.311(b)(5), then the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  If any of the foregoing 3 requirements has 
not been met it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1). 

When a claim is forwarded for review pursuant to § 3.311 
(b)(1) the Under Secretary for Benefits shall consider the 
claim with reference to the factors specified in § 3.311 (e) 
and may request an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c).  If the Under 
Secretary for Benefits determines there is no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii)(3).

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e).

The Court has held that the Under Secretary for Benefits is 
not explicitly required to refer to the factors listed in 
section 3.311(e), but should, rather, consult those factors 
as a point of reference.  Hilkert v. West, 12 Vet. App. 145, 
149-50 (1999).  However, the Court has held that the 
rationale for a conclusion that there was no reasonable 
possibility that a veteran's claimed disorder was caused by 
his in-service radiation exposure required more than a 
cursory explanation.  Stone v. Gober, 14 Vet. App. 116 
(2000).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

VA law provides that service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify a disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence is credible the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

In this case, the evidence demonstrates the veteran was 
exposed to ionizing radiation during active service.  In 
August 2000 the DTRA verified that dosimetry data revealed 
the veteran was exposed to a recorded total dose of 2.4 rem 
gamma with an upper bound of 2.9 rem gamma and a dose to the 
lens of his eyes of 3.5 rem.  An independent report found no 
deficiencies in the methods used to determine the dose of 
radiation exposure.  The veteran has provided no competent 
evidence demonstrating that the dose information of record is 
inaccurate.

Although private medical examinations in October 1995 and 
March 1996 included diagnoses of posterior subcapsular 
cataracts, a radiogenic disease, no opinion as to the 
etiology of the disorder was provided.  There is also no 
indication that the private medical examiners professed any 
acquired expertise in radiogenic diseases and no additional 
evidence, such as slit lamp photographs, was provided in 
support of the diagnoses.  Therefore, the Board finds these 
opinions warrant a lesser degree of probative weight than the 
April 1997 VA medical opinion and the October 2000 opinion 
from the Under Secretary for Health.

The VA medical evidence of record includes an April 1997 VA 
specialist's report that examination revealed no evidence of 
posterior subcapsular cataract opacities in either eye and no 
nuclear sclerosis or nuclear cataract that seemed out of the 
ordinary for a person the veteran's age.  The examiner 
provided a complete rationale for the opinion and indicated 
the veteran's medical records had been reviewed in 
conjunction with the examination.  In addition, slit lamp 
photographs were taken to document the absence of cataracts.  
The evidence also includes an October 2000 opinion from the 
Under Secretary for Health noting that based upon the DTRA 
dose report and review of scientific reference material that 
it was unlikely the veteran's cataracts were attributable to 
exposure to ionizing radiation in service.  

The Board notes that while the October 2000 Under Secretary 
for Benefits finding did not specifically refer to the 
factors to be considered under 38 C.F.R. § 3.311(e), the 
evidence specifically referred to in the opinion included 
reference to medical and scientific evidence as to the 
probable dose in inducing the claimed disease.  In addition, 
the medical evidence of record included an opinion as to the 
pathological characteristics of the veteran's cataract 
disorder in relation to his age.  Therefore, the Board finds 
the rationale for the conclusion that there was no reasonable 
possibility that the veteran's cataract disorder was caused 
by his in-service radiation exposure is adequate for a 
determination of the matter on appeal and is supported by the 
evidence of record. 

Based upon all of the evidence of record, the Board finds the 
persuasive medical evidence demonstrates the veteran's 
present cataract disability was manifest more than 6 months 
after his separation from service but that the disorder was 
not a result of exposure to ionizing radiation during active 
service.  Therefore, the Board must conclude that entitlement 
to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

The claim for entitlement to service connection for a 
cataract disorder as a result of exposure to ionizing 
radiation is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

